DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Battista on 4/7/2021.

FOR THE CLAIMS:


Claim 1.  (Currently Twice-Amended) A housing comprising: a frame having a frame peripheral wall which forms a lower opening, wherein the frame peripheral wall has a frame side seam formed at a lower opening side of the frame peripheral wall; and a lower cover having a cover side seam which is engaged with the frame side seam, and configured to cover the lower opening, wherein the lower cover has a first shield wall protruding outward from the cover side seam, and a second shield wall protruding longer than the first shield wall from the first shield wall toward an upper side of the frame; wherein the second shield wall is located outward than a mating surface between the frame side seam and the cover side seam, a base portion of the second shield wall ; wherein the first shield wall has an inclined surface inclined towards a drain portion; and a reinforcement rib formed on the inner wall surface of the second shield wall extending in an upper-lower direction at a central position of the wall inner surface.

Claim 2.  (Currently Amended) The housing according to claim 1, wherein the moisture removal space has [[a]] the drain portion communicating with outside of the housing.

Claims 3 and 9 are cancelled.

Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.

The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not teach or suggest a housing comprising: a frame having a frame peripheral wall that has a frame side seam, a lower cover having a cover side seam that engages with the frame side seam, the lower cover has a firs shield wall 
Regarding claims 1-2, 4-8, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Takeuchi et al. (US PG. Pub. 2012/0097693) discloses a waterproof box.
Shiraki (US PG. Pub. 2017/0201079) discloses an electrical junction box.
WO 2014/181656 discloses an electrical connection box.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN T SAWYER/Primary Examiner, Art Unit 2847